



SUBSCRIPTION AGREEMENT
Aquiline Technology Growth Fund L.P.
c/o Aquiline Capital Partners LLC
535 Madison Ave, 24th Floor
New York, NY 10022

Ladies and Gentlemen:
1.The subscriber named on the signature page to this Subscription Agreement (the
“Subscriber”) hereby applies to become a limited partner of Aquiline Technology
Growth Fund L.P., a Cayman Islands exempted limited partnership (the
“Partnership”), or at the discretion of Aquiline Technology Growth GP Ltd., a
Cayman Islands exempted company (the “General Partner”), to become a limited
partner of any Parallel Fund (as defined in the Partnership Agreement referred
to below), in each case, on the terms and conditions set forth in this
Subscription Agreement and in the Amended and Restated Exempted Limited
Partnership Agreement of the Partnership, as the same may be amended, restated,
and/or supplemented from time to time (the “Partnership Agreement”), a copy of
which has been furnished to the Subscriber. In the event the Subscriber
subscribes for interests in a Parallel Fund as discussed above, any references
herein to the Partnership, the General Partner, a Limited Partner, a Partner,
Interests and the Partnership Agreement shall, where applicable, mean such
Parallel Fund, any general partner thereof, a limited partner thereof, a partner
thereof, limited partnership interests therein and the agreement thereof
governing the rights of the partners thereof. Capitalized terms used in this
Subscription Agreement and not otherwise defined in this Subscription Agreement
shall have the meanings assigned to them in the Partnership Agreement. All
references herein to “dollars” or “$” are to U.S. dollars.
2.    (a)    To the fullest extent permitted by law, the Subscriber hereby
irrevocably subscribes for a limited partnership interest in the Partnership (an
“Interest”) with a Capital Commitment as set forth on the Subscriber’s signature
page hereto (subject to reduction as provided in Section 3 below). To the
fullest extent permitted by law, the Subscriber understands that it is not
entitled to cancel, terminate or revoke this subscription or any agreements of
the Subscriber hereunder.
(b)    The Subscriber acknowledges and agrees that it shall be obligated to pay
the amount of its Capital Commitment in such increments, at such times and in
such manner as is determined by the General Partner pursuant to the Partnership
Agreement.
(c)    The Subscriber further acknowledges and agrees that, in accordance with
Section 2.9 of the Partnership Agreement, if the General Partner structures a
potential Portfolio Investment or restructures an existing Portfolio Investment
using an Alternative Investment Vehicle or Intermediate Entity, the Subscriber
may be admitted as a partner, member or other equity holder of such Alternative
Investment Vehicle and/or Intermediate Entity, and if so, shall make capital
contributions directly to such Alternative Investment Vehicle or such
Intermediate Entity to the same extent, for the same purposes and on the same
terms and conditions as Partners are required to make Capital Contributions to
the Partnership, and such capital contributions shall reduce the Unpaid Capital
Commitment of the Subscriber to the same extent as if Capital Contributions were
made to the Partnership with respect thereto. In the event that the Subscriber
is admitted as a partner, member or other equity holder of an Alternative
Investment Vehicle and/or Intermediate Entity, the continued accuracy of all of
the representations made by the Subscriber in this Subscription Agreement shall
be deemed to be confirmed by the Subscriber upon the admittance of the
Subscriber to such entity.





--------------------------------------------------------------------------------





(d)    The Subscriber acknowledges and agrees that, in accordance with Section
2.10 of the Partnership Agreement, the General Partner may assign all or a
portion of the Subscriber’s Interest to a Parallel Fund. In the event that the
Subscriber is admitted as a partner, member or other equity holder of a Parallel
Fund, the continued accuracy of all of the representations made by the
Subscriber in this Subscription Agreement shall be deemed to be confirmed by the
Subscriber upon the admittance of the Subscriber to such Parallel Fund.
3.    The Subscriber acknowledges and agrees that the General Partner, on behalf
of the Partnership, reserves the right, in its sole and absolute discretion, to
accept or reject this subscription for an Interest (which includes the Capital
Commitment applied for by the Subscriber and set forth on the signature page
hereto) for any reason or no reason, in whole or in part, at any time prior to
acceptance thereof, notwithstanding execution of this Subscription Agreement by
or on behalf of the Subscriber.
4.    The Subscriber acknowledges and agrees that the General Partner shall
notify the Subscriber in writing as to the acceptance, in whole or in part, or
rejection of the Subscriber’s subscription for an Interest. An Interest shall
not be deemed to be sold or issued to, or owned by, the Subscriber until the
date that the Subscriber’s subscription is accepted by the General Partner
acting on behalf of the Partnership (notice of which shall be given promptly in
writing to the Subscriber and which date shall not in any event occur prior to
the date on which the General Partner first accepts subscriptions on behalf of
the Partnership and executes the Partnership Agreement (the “Initial Closing
Date”)). The Subscriber agrees that the General Partner reserves the right, in
its sole and absolute discretion, to admit the Subscriber to the Partnership
either on the Initial Closing Date or on the date of any subsequent closing
following the Initial Closing Date. For purposes of this Subscription Agreement,
“Closing Date” means the date, if any, on which the Subscriber is admitted as a
Limited Partner to the Partnership. The Partnership Agreement shall become
binding upon the Subscriber, and the Subscriber shall be admitted as a Limited
Partner and shall have all the rights of, and shall comply with all the
obligations of, a Limited Partner as set out in the Partnership Agreement, on
the applicable Closing Date.
5.    Subject to Section 8 hereof, if this subscription is rejected in full, or
in the event the closing applicable to the Subscriber does not occur (in which
event this subscription shall be deemed to be rejected), this Subscription
Agreement shall thereafter have no force or effect except as set forth in this
Section 5. If so rejected, the Partnership shall return to the Subscriber,
without interest or deduction, any payment tendered by the Subscriber, if any,
and the Partnership and the Subscriber shall have no further obligations to each
other hereunder, other than an obligation to keep information relating to the
Partnership and the offering of Interests confidential.
6.    The Subscriber agrees to furnish to the General Partner all information
that the General Partner has requested in this Subscription Agreement (and in
the Prospective Investor Questionnaire, the Anti-Money Laundering Supplement and
CRS and the UK CDOT Self-Certification Form attached hereto and forming a part
of this Subscription Agreement), or may hereafter reasonably require, in order
(i) to comply with any laws, rules or regulations applicable to the Partnership,
the General Partner, Aquiline Capital Partners LLC (the “Manager”) or any of
their Affiliates, (ii) to determine whether or not the Subscriber is, or shall
be on the Closing Date, (a) an “accredited investor” as defined in Regulation D,
promulgated under the United States Securities Act of 1933, as amended from time
to time (the “Securities Act”), (b) a “qualified client” within the meaning of
Rule 205-3 under the United States Investment Advisers Act of 1940, as amended
from time to time (the “Advisers Act”), and (c) a “qualified purchaser” as
defined in Section 2(a)(51) of the United States Investment Company Act of 1940,
as amended from time to time (the “Investment Company Act”), (iii) to determine
the number of persons by which the Interest to be acquired by the Subscriber
would be considered to be beneficially owned





--------------------------------------------------------------------------------





for purposes of Section 3(c)(1) of the Investment Company Act, and (iv) to
determine the tax status and residence of the Subscriber.
7.    The Subscriber hereby represents and warrants to, and agrees with, the
General Partner and the Partnership that the following statements are true and
correct as of the date hereof and shall be true and correct as of the Closing
Date applicable to the Subscriber:
(a)    The Subscriber is acquiring the Interest for its own account, solely for
investment purposes and not with a view to, or for resale in connection with,
the distribution thereof in violation of the Securities Act. The Subscriber is
not obligated to sell or transfer the Interest purchased hereunder pursuant to
any binding agreement, undertaking or arrangement and the Subscriber has no
current plan or intention to sell or otherwise dispose of the Interest in any
transaction that could be integrated with the purchase and sale of Interests
contemplated by this Subscription Agreement.
(b)    The Subscriber acknowledges that (i) the offering and sale of the
Interests have not been and shall not be registered under the Securities Act and
are being made in reliance upon federal and state exemptions for transactions
not involving a public offering and (ii) the Partnership shall not be registered
as an investment company under the Investment Company Act. In furtherance
thereof, the Subscriber (x) represents and warrants that it is an “accredited
investor” (as defined in Regulation D promulgated under the Securities Act), a
“qualified client” (as defined in Rule 205-3) of the Advisers Act, and, unless
otherwise indicated in the Prospective Investor Questionnaire, a “qualified
purchaser” (as defined in the Investment Company Act), and that the information
relating to the Subscriber set forth in the Prospective Investor Questionnaire,
the Anti-Money Laundering Supplement and the CRS and UK CDOT Self-Certification
Form attached hereto and forming a part of this Subscription Agreement is
complete and accurate as of the date set forth on the signature page hereto and
shall be complete and accurate as of the Closing Date applicable to the
Subscriber and (y) agrees to notify the General Partner of any change in any
such information occurring at any time prior to the dissolution or the
termination of the Partnership.
(c)    The Subscriber (either alone or together with any advisors retained by
the Subscriber in connection with evaluating the merits and risks of prospective
investments) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of purchasing an
Interest, including, without limitation, the risks set forth under the caption
“Risk Factors and Potential Conflicts of Interest” in the Confidential Offering
Memorandum for the Partnership (as amended or supplemented from time to time the
“Offering Memorandum”), and is able to bear the economic risk of such
investment, including a complete loss. The Subscriber understands that (i) the
Interest has not been and will not be registered under the Securities Act or the
securities laws of any U.S. state and accordingly may not be offered, sold,
transferred or pledged unless the Interests are duly registered under the
Securities Act and all other applicable securities laws or such offer or sale is
made in accordance with an exemption from registration, (ii) the Partnership
Agreement (as modified by any side letter between the Subscriber and the General
Partner (the “Side Letter”), if applicable) contains substantial restrictions on
the transferability of the Interest, (iii) no market for resale of any Interest
exists or is expected to develop, (iv) the Subscriber may not be able to
liquidate its investment in the Partnership and (v) any instruments representing
an Interest may bear legends restricting the transfer thereof.





--------------------------------------------------------------------------------





(d)     The Subscriber understands that the offering and sale of the Interests
in non-U.S. jurisdictions may be subject to additional restrictions and
limitations and represents and warrants that it is acquiring its Interest in
compliance with all laws, rules, regulations and other legal requirements
applicable to the Subscriber in jurisdictions in which the Subscriber is
resident and in which such acquisition is being consummated. In connection with
the purchase of an Interest, the Subscriber meets all suitability standards
imposed on it by applicable law. Further, to the Subscriber’s knowledge, no
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained, and no registrations or other filings are required to
be made, in connection with the purchase of an Interest by the Subscriber.
(e)    The Subscriber has been furnished with, and has carefully read, the
Offering Memorandum and the Partnership Agreement and has been given the
opportunity to (i) ask questions of, and receive answers from, the General
Partner or any Affiliate thereof concerning the terms and conditions of the
offering and other matters pertaining to an investment in the Partnership and
(ii) obtain any additional information which the General Partner can acquire
without unreasonable effort or expense that is necessary to evaluate the merits
and risks of an investment in the Partnership. In considering a subscription of
Interests, the Subscriber has not relied upon any representations made by, or
other information (whether oral or written, including any information provided
by the General Partner through an online data site) furnished by or on behalf
of, the Partnership, the General Partner, the Manager or any of their respective
directors, officers, employees, agents or Affiliates, other than as set forth in
the Offering Memorandum, the Partnership Agreement or the Side Letter (if
applicable). The Subscriber has carefully considered and has, to the extent it
believes such discussion necessary, discussed with legal, tax, accounting and
financial advisers the suitability of an investment in the Partnership in light
of its particular tax and financial situation, and has determined that the
Interests being subscribed for by it hereunder are a suitable investment for it.
(f)    The Subscriber, if it is a corporation, limited liability company, trust,
partnership or other entity, is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and the execution,
delivery and performance by it of this Subscription Agreement and the
Partnership Agreement (each as modified by the Side Letter, if applicable) are
within its powers, have been duly authorized by all necessary corporate or other
action on its behalf, require no action by or in respect of, or filing with, any
governmental body, agency or official (except as disclosed in writing to the
General Partner) and do not and shall not contravene, or constitute a default
under, any provision of applicable law, rule or regulation or of its certificate
of incorporation or other comparable organizational documents or any agreement,
judgment, injunction, order, decree or other instrument to which the Subscriber
is a party or by which the Subscriber or any of the Subscriber’s properties is
bound. The signature on the signature page of this Subscription Agreement is
genuine, and the signatory has been duly authorized to execute the same, and
this Subscription Agreement constitutes, and the Partnership Agreement, when
executed and delivered by the General Partner on the Subscriber’s behalf, shall
constitute, a valid and binding agreement of the Subscriber, enforceable against
the Subscriber in accordance with its terms.
(g)    If the Subscriber is a natural person, the execution, delivery and
performance by such person of this Subscription Agreement and the Partnership
Agreement are within such person’s legal right, power and capacity, require no
action by or in respect of or filing with, any governmental body, agency, or
official (except as disclosed in writing to the General Partner) and do not and
shall not contravene, or constitute a default under, any provision of applicable





--------------------------------------------------------------------------------





law, rule or regulation or of any agreement, judgment, injunction, order, decree
or other instrument to which such person is a party or by which such person or
any of such person’s properties are bound. The signature on the signature page
of this Subscription Agreement is genuine, the Subscriber has legal competence
and capacity to execute the same, and this Subscription Agreement constitutes,
and the Partnership Agreement when executed and delivered by the General Partner
on the Subscriber’s behalf shall constitute, a valid and binding agreement of
the Subscriber, enforceable against the Subscriber in accordance with its terms.
(h)    Unless otherwise indicated in the Prospective Investor Questionnaire, the
Subscriber is not a participant-directed defined contribution plan (such as a
401(k) plan), or a partnership or other investment vehicle (i) in which its
partners or participants have or shall have any discretion as to their level of
investment in the Subscriber or in investments made by the Subscriber (including
the Subscriber’s investment in an Interest), or (ii) that is otherwise an entity
managed to facilitate the individual decisions of its beneficial owners to
invest in the Partnership.
(i)    If the Subscriber is a private investment company or non-U.S. investment
company exempt from registration under the Investment Company Act pursuant to
Section 3(c)(1), 3(c)(7) or 7(d) thereunder, unless otherwise indicated in the
Prospective Investor Questionnaire, the Subscriber’s Interest constitutes, and
after the Closing Date applicable to the Subscriber shall continue to
constitute, less than 40% of each of the Subscriber’s total assets and committed
capital.
(j)    Unless otherwise disclosed in writing to the General Partner, the
Subscriber is not a registered investment company under the Investment Company
Act, is not required to register as an investment company under the Investment
Company Act and is not a business development company as defined in the Advisers
Act.
(k)    If the Subscriber is a “charitable remainder trust” within the meaning of
Section 664 of the Code, the Subscriber has advised the Partnership in writing
of such fact and the Subscriber acknowledges that it understands the risks,
including specifically the tax risks, if any, associated with its investment in
the Partnership.
(l)     If the Subscriber is purchasing its Interest with funds that constitute,
directly or indirectly, the assets of (i) an employee benefit plan subject to
Title I of the United States Employee Retirement Income Security Act of 1974, as
amended from time to time (“ERISA”) or Section 4975 of the United States
Internal Revenue Code of 1986, as amended from time to time (the “Code”), or
(ii) or a governmental plan subject to any federal, state or local law
substantially similar to Title I of ERISA or Section 4975 of the Code (“Similar
Law”), it acknowledges that the Subscriber (and, as applicable, any person
responsible for the decision to purchase an Interest) has evaluated for itself
the merits of such investment, is qualified to make such investment decision
and, to the extent it deems necessary, has consulted its own investment advisors
and legal counsel regarding the purchase of an Interest and it has not solicited
and has not received from the General Partner, the Manager or any of their
respective directors, officers, employees, agents or Affiliates any evaluation
or other investment advice on any basis in respect of the advisability of a
subscription for an Interest in light of the plan’s assets, cash needs,
investment policies or strategy, overall portfolio composition or plan for
diversification of assets and it is not relying and has not relied on the
General Partner or any director, officer, employee, agent or Affiliate thereof
for any such advice. The Subscriber represents that, based





--------------------------------------------------------------------------------





upon the assumption that the assets of the Partnership do not constitute “plan
assets” under Title I of ERISA or Section 4975 of the Code, neither (x) the
execution and delivery of this Subscription Agreement nor the purchase of the
Subscriber’s Interest in the Partnership will result in a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or under
Similar Law; and (y) if the Subscriber is a governmental plan subject to Similar
Law, the investment by the Subscriber will not cause the assets of the
Partnership to be subject to any such Similar Law. If the Subscriber is subject
to Part 4 of Subtitle B of Title I of ERISA, the Subscriber acknowledges that
none of the General Partner, the Manager or any of their respective Affiliates
is a “fiduciary” (within the meaning of ERISA) of the Subscriber in connection
with the Subscriber’s purchase of Interests.
(m)    If the Subscriber is subject to Title I of ERISA and/or Section 4975 of
the Code (a “Plan”), then the Subscriber on behalf of the authorized fiduciary
of the Plan (the “Fiduciary”) represents, acknowledges and agrees that: (i) the
purchase of the Interests by the Plan is an arm’s length transaction related to
an investment in securities or other investment property; (ii) the Fiduciary is
either (A) a bank as defined in Section 202 of the Advisers Act or similar
institution that is regulated and supervised and subject to periodic examination
by a state or federal agency, (B) an insurance carrier which is qualified under
the laws of more than one state to perform the services of managing, acquiring
or disposing of assets of a plan, (C) an investment adviser registered under the
Advisers Act or, if not registered an as investment adviser under the Advisers
Act by reason of paragraph (1) of Section 203A of the Advisers Act, is
registered as an investment adviser under the laws of the state in which it
maintains its principal office and place of business, (D) a broker-dealer
registered under the United States Securities Exchange Act of 1934, as amended
from time to time, or (E) an independent fiduciary that holds, or has under
management or control, total assets of at least $50 million; (iii) the Fiduciary
is capable of evaluating investment risks independently, both in general and
with regard to the purchase of the Interests; (iv) the General Partner and the
Manager have informed the Fiduciary (x) that none of the General Partner, the
Manager, or any of their Affiliates is undertaking to provide impartial
investment advice or to give advice in a fiduciary capacity in connection with
the offering or purchase of the Interests, and (y) of the existence and nature
of the General Partner’s and the Manager’s financial interests associated with
the purchase of the Interests, including the fees and other distributions that
the General Partner and/or the Manager anticipate receiving from the Partnership
on account of the purchase of the Interests; (v) the Fiduciary is a fiduciary
under ERISA or the Code, or both, with respect to the purchase of the Interests
by the Subscriber, and is responsible for exercising independent judgment in
evaluating such purchase of the Interests; and (vi) none of the General Partner,
the Manager, or any of their Affiliates has received, or will receive, a fee or
other compensation directly from any of the Subscriber, any fiduciary of the
Subscriber (including the Fiduciary), or any participant or beneficiary of the
Subscriber, for the provision of investment advice (as opposed to other
services) in connection with the purchase of the Interests by the Subscriber or
otherwise.





--------------------------------------------------------------------------------





(n)    Unless otherwise indicated in the Prospective Investor Questionnaire, the
Subscriber is not a Benefit Plan Investor1 as defined under Section 3(42) of
ERISA and any regulations thereunder. The Subscriber agrees to promptly notify
the General Partner in writing if there is any change in the percentage of the
Subscriber’s assets that are treated as “plan assets” for the purpose of Section
3(42) of ERISA and any regulations promulgated thereunder.
(o)    If the Subscriber is an insurance company and is investing assets of its
general account (or the assets of a wholly owned subsidiary of its general
account) in the Partnership, then, unless otherwise indicated in the Prospective
Investor Questionnaire, such assets underlying the general account do not
constitute “plan assets” within the meaning of Section 401(c) of ERISA. The
Subscriber agrees to promptly notify the General Partner in writing if there is
any change in the percentage of the general account’s assets that constitute
“plan assets” within the meaning of Section 401(c) of ERISA.
(p)    If the Subscriber is a corporation, limited liability company, trust,
partnership or other entity organized under the laws of a jurisdiction outside
of the United States, the Subscriber represents and warrants that it is not
aware of any foreign laws or regulations that might restrict its ability to make
Capital Contributions pursuant to the Partnership Agreement.
(q)    The Subscriber (i)(A) is subscribing for Interests solely for its own
account, own risk and own beneficial interest, (B) if it is an entity, including
without limitation a fund-of-funds, trust, pension plan or any other entity that
is not a natural person (each, an “Entity”), has carried out thorough due
diligence as to, and established the identities of, such Entity’s Related
Persons2, holds the evidence of such identities and shall maintain all such
evidence for at least six years from the date of the completion of the
liquidation of the Partnership and shall make such information available to the
Partnership and the General Partner upon the General Partner’s reasonable
request, and (C) does not have the intention or obligation to sell, pledge,
distribute, assign or transfer all or a portion of the Interests to any other
person (whether directly or indirectly, including without limitation, through
any option, swap, forward or any other hedging or derivative transaction), or
(ii)(A) is subscribing for Interests as a record owner and shall not have a
beneficial ownership interest in the Interests, (B) is acting as an agent,
trustee, representative, intermediary, nominee or in a similar capacity for one
or more natural persons,
____________________________________________________ 
1 A “Benefit Plan Investor” includes (i) an “employee benefit plan” that is
subject to the provisions of Title I of ERISA; (ii) a “plan” that is not subject
to the provisions of Title I of ERISA, but is subject to the prohibited
transaction provisions of Section 4975 of the Code, such as IRAs and certain
retirement plans for self-employed individuals; and (iii) a pooled investment
fund whose assets are treated as “plan assets” under Department of Labor
Regulations 2510.3-101, as modified by Section 3(42) of ERISA because “employee
benefit plans” or “plans” hold 25% or more of any class of equity interest in
such pooled investment fund.
2 A “Related Person” means, with respect to any Entity, any investor, director,
senior officer, trustee, beneficiary or grantor of such Entity; provided that in
the case of (i) an Entity the securities of which are listed on a national
securities exchange or quoted on an automated quotation system in the United
States (a “Publicly Traded Company”), (ii) a wholly-owned subsidiary of such an
Entity that is a Publicly Traded Company or (iii) a tax qualified pension or
retirement plan in which at least 100 employees participate that is maintained
by an employer that is (A) organized in the United States or (B) any United
States government or any state department or other political subdivision thereof
or any non-U.S. governmental body, agency, authority or instrumentality in any
jurisdiction exercising executive, legislative, regulatory or administrative
functions of or pertaining to government (a “Qualified Plan”), the term “Related
Person” excludes the investors and beneficiaries of such Publicly Traded Company
or such Qualified Plan.





--------------------------------------------------------------------------------







Entities, nominee accounts or beneficial owners (each such person or Entity, if
any, for whom the Subscriber acts as agent, representative, intermediary,
nominee or in a similar capacity, a “Beneficiary”3), and understands and
acknowledges that the representations, warranties and agreements made in this
Subscription Agreement are made by the Subscriber with respect to both the
Subscriber and each such Beneficiary, (C) has all requisite power and authority
from each such Beneficiary to execute and perform the obligations under this
Subscription Agreement, (D) has carried out thorough due diligence as to, and
established the identity of, each such Beneficiary (and, if a Beneficiary is not
a natural person, the identities of such Beneficiary’s Related Persons (to the
extent applicable)), holds the evidence of such identities and shall maintain
all such evidence for at least five years from the date of the completion of the
liquidation of the Partnership and shall make such information available to the
Partnership and the General Partner upon the General Partner’s reasonable
request, and (E) does not have the intention or obligation to sell, pledge,
distribute, assign or transfer all or a portion of the Interests to any person
(whether directly or indirectly, including without limitation, through any
option, swap, forward or any other hedging or derivative transaction) other than
any such Beneficiary.
(r)    If the Subscriber is a grantor trust, S Corporation or entity treated as
a partnership for U.S. federal income tax purposes, (i) at no time during the
term of the Partnership shall substantially all of the value of a Beneficiary’s
interest in the Subscriber (directly or indirectly) be attributable to the
Subscriber’s ownership of the Interest, or (ii) the Subscriber does not have, in
acquiring the Interest, a principal purpose of permitting the Partnership to
satisfy the 100 partner limitation in Treasury Regulations Section
1.7704-1(h)(1), and, to the best of Subscriber’s knowledge, no Beneficiary has
such a principal purpose.
(s)    Either (i) the Subscriber is not, and will not become, a disregarded
entity or grantor trust for Federal income tax purposes, or (ii) the Subscriber
is a disregarded entity or grantor trust and the Federal tax owner or grantor,
as applicable, of the Subscriber agrees to be bound by the representations and
warranties of the Subscriber contained in Section 7(r) of this Subscription
Agreement as if such owner or grantor, as applicable, were the Subscriber.
(t)    The proposed investment in the Partnership by the Subscriber or any
Beneficiary, as the case may be, shall not directly or indirectly contravene any
applicable anti-money laundering laws, rules and regulations (a “Prohibited
Investment”) and no Capital Contribution to the Partnership by such Subscriber
or, if applicable, any Beneficiary shall be derived from any illegal or
illegitimate activities. The Subscriber does not know or have any reason to
suspect that the proceeds from the Subscriber’s investment in the Interests will
be used to finance any illegal activities.


____________________________________________________ 
3 For the avoidance of doubt, to the extent that the Subscriber is acting as an
agent, trustee, representative, intermediary, nominee or in a similar capacity
for one or more Beneficiaries, the representations, warranties and agreements
made in this Subscription Agreement shall be deemed representations, warranties
and agreements of each Beneficiary, as if such Beneficiary completed this
Subscription Agreement.





--------------------------------------------------------------------------------





(u)    The Subscriber understands that federal regulations and executive orders
administered by the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) and other U.S. government agencies prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals4. The
Subscriber further represents and warrants that none of the Subscriber, any of
its Affiliates, or, if applicable, any Beneficiary or Related Person, is a
country, territory, person or entity named on an OFAC list or any other
applicable restricted party lists, including OFAC’s Specially Designated
Nationals List, and none of the Subscriber, any of its Affiliates, or, if
applicable, any Beneficiary or Related Person, is a natural person or Entity
with whom dealings are prohibited under any OFAC regulations.
(v)    Neither the Subscriber nor, if applicable, any Beneficiary or Related
Person, is, receives deposits from, makes payments to or conducts transactions
relating to a foreign bank without a physical presence in any country other than
a foreign bank that (i) is an Affiliate of a depositary institution, credit
union or foreign bank that maintains a physical presence in the United States or
a foreign country, as applicable, (ii) is subject to supervision and inspection
by a banking authority in the country regulating such affiliated depositary
institution, credit union, or foreign bank (each, a “Regulated Affiliate”),
(iii) has a fixed address, other than an electronic address or a post office
box, in a country in which it is authorized to conduct banking activities, (iv)
employs one or more individuals on a full-time basis, (v) maintains operating
records related to its banking activities, (vi) is subject to inspection by the
banking authority which licensed the foreign bank to conduct banking activities
and (vii) does not provide banking services to any other foreign bank that does
not have a physical presence in any country and that is not a Regulated
Affiliate.
(w)    The Subscriber acknowledges and agrees that, notwithstanding anything to
the contrary contained in any document (including the Partnership Agreement, any
Side Letters or similar agreements), if, following the Subscriber’s investment
in the Partnership, the General Partner or the Manager reasonably believes that
the investment is or has become a Prohibited Investment or if otherwise required
by law, the General Partner on behalf of the Partnership may be obligated to
“freeze the account” of the Subscriber, either by (i) prohibiting additional
Capital Contributions, (ii) restricting any distributions, (iii) declining any
requests to transfer the Subscriber’s Interest and/or (iv) segregating the
assets in the Subscriber’s account in compliance with governmental regulations.
In addition, in any such event, the Subscriber may (A) forfeit its Interest, (B)
may be forced to withdraw from the Partnership or may otherwise be subject to
the remedies required by law, (C) to the fullest extent permitted by law, shall
have no claim against any Indemnified Party (as such term is defined in the
Partnership Agreement) for any form of damages as a result of any of the actions
described in this paragraph and (D) shall promptly pay or reimburse the
Partnership, the Manager and General Partner for any and all expenses and costs
incurred by the Partnership, the Manager or the General Partner in connection
with any such actions (which such payment shall not be deemed a Capital
Contribution). The Partnership may also be required to report such action and to
disclose the Subscriber’s identity or provide other information with respect to
the Subscriber to OFAC or other governmental entities.
____________________________________________________ 
4 The lists of OFAC prohibited countries, territories, persons and entities can
be found on the OFAC website at <www.treas.gov/ofac>.





--------------------------------------------------------------------------------





(x)    Except as otherwise disclosed to the General Partner in writing: (i)
neither the Subscriber nor, if applicable, any Beneficiary or Related Person, is
resident in, or organized or chartered under the laws of, (A) a jurisdiction
that has been designated by the Secretary of the Treasury under Section 311 or
312 of the Uniting and Strengthening America by Providing Appropriate Tools
Required to Interrupt and Obstruct Terrorism Act of 2001 (the “PATRIOT Act”) as
warranting special measures due to money laundering concerns or (B) any foreign
country that has been designated by the Financial Action Task Force as having
strategic deficiencies in its anti-money laundering and counter-terrorist
financing standards (a “Strategically Deficient Jurisdiction”5); (ii) the
subscription funds of the Subscriber and, if applicable, any Beneficiary, do not
originate from, nor will they be routed through, an account maintained at (A) a
Foreign Shell Bank,6 (B) a foreign bank (other than a Regulated Affiliate) that
is barred, pursuant to its banking license, from conducting banking activities
with the citizens of, or with the local currency of, the country that issued the
license, or (C) a bank organized or chartered under the laws of a Strategically
Deficient Jurisdiction; and (iii) neither the Subscriber nor, if applicable, any
Beneficiary or Related Person, is a senior non-U.S. government, political or
military official or any other Senior Foreign Political Figure (as defined in
the PATRIOT Act) (each, a “Politically Exposed Person”), or an immediate family
member or close associate of a Politically Exposed Person.
(y)    The Subscriber agrees to promptly notify the Partnership should the
Subscriber become aware of any change in the information set forth in paragraphs
(a) through (y) of this Section 7.
(z)    The Subscriber understands that legal counsel to the Partnership, the
Manager, the General Partner and to any of their respective Affiliates shall not
be representing the Subscriber or any other investor in the Partnership, and no
independent counsel has been retained to represent the Subscriber or any other
investor in the Partnership.
(aa)    The Subscriber acknowledges that the Interest will not be issued until
such time as the General Partner has received and is satisfied with all the
information and documentation requested to verify the Subscriber’s identity.
Where, at the sole discretion of the General Partner, the Interest is issued
prior to the General Partner having received all the information and
documentation required to verify the Subscriber’s identity, the General Partner
reserves the right to refuse to make any withdrawal payment or distribution to
the Subscriber, until such time as the General Partner has received and is
satisfied with all the information and documentation requested to verify the
Subscriber’s identity.
(bb)    The Subscriber acknowledges and agrees that any distributions paid to it
by the Partnership shall be paid to, and any contributions made by it to the
Partnership shall be made from, an account in the Subscriber’s name unless the
General Partner, in its sole discretion, agrees otherwise in writing.


____________________________________________________ 
5 Subscribers should visit:
http://www.fatf-gafi.org/topics/high-riskandnon-cooperativejurisdictions/ for a
complete list of Strategically Deficient Jurisdictions.
6 A “Foreign Shell Bank” means a foreign bank without a physical presence in any
country that is not a Regulated Affiliate.





--------------------------------------------------------------------------------





(cc)    The Subscriber agrees, to the extent permitted by law, to promptly
provide any information requested by the General Partner which the General
Partner reasonably believes shall enable the Partnership or its agents to comply
with all applicable anti-money laundering laws, rules and regulations,
(including, without limitation, the Money Laundering Regulations of the Cayman
Islands), including any laws, rules and regulations applicable to an investment
held or proposed to be held by the Partnership and information related to the
Subscriber which the General Partner reasonably believes is necessary to allow
the Partnership or its agents to comply with any tax reporting, tax withholding
or tax payment obligations of the Partnership or such agents to establish the
Partnership’s, any Alternative Investment Vehicle’s or any Portfolio Company’s
legal entitlement to an exemption from, or reduction of, withholding tax
including U.S. federal withholding tax, or any other taxes or similar payments.
The Subscriber understands and agrees that the Partnership or its agents may
release confidential information about the Subscriber and, if applicable, any
Beneficiary or Related Person to any Person, if the General Partner, in its sole
and absolute discretion, determines that such disclosure is in the best
interests of the Partnership in light of relevant laws, rules and regulations
concerning Prohibited Investments, and any such disclosure shall not be treated
as a breach of any restriction upon the disclosure of information imposed on any
such person by law or otherwise.
(dd)    The Subscriber acknowledges and agrees that: (i) the Partnership has
only recently been formed and has no financial or operating history; (ii) there
are substantial risks incident to purchasing Interests, as summarized in the
Offering Memorandum under the heading “Risk Factors and Potential Conflicts of
Interest” and in other portions of the Offering Memorandum; (iii) the Manager
pursuant to the Investment Management Agreement, and the General Partner shall
receive substantial compensation in connection with the management of the
Partnership; (iv) neither the General Partner, the Manager, nor any of their
respective Affiliates has acted as or is an agent or employee of or has advised
the Subscriber in connection with the investment in the Partnership by the
Subscriber; (v) no federal, state, local or foreign agency has passed upon the
Interests or made any finding or determination as to the fairness of the
Subscriber’s investment; and (vi) any investment returns set forth in the
Offering Memorandum or in any supplemental materials thereto are not necessarily
comparable to the returns, if any, which may be achieved on investments made by
the Partnership.
(ee)        The Subscriber acknowledges that it has received Part 2A of Form ADV
of the Manager prior to the Closing Date.
(ff)        If the General Partner determines that the Subscriber (or any
beneficial owner of the Subscriber) beneficially owns 20% or more of the voting
securities of the Partnership at any time, the Subscriber acknowledges and
agrees that it (or such beneficial owner) shall (i) complete and furnish to the
General Partner a Rule 506(d) supplement to this Subscription Booklet allowing
the General Partner to make the determinations required by Rule 506(d) of
Regulation D under the Securities Act and any other applicable laws and
regulations, (ii) update such Rule 506(d) supplement as requested by the General
Partner from time to time and (iii) promptly notify the General Partner of any
change in any such information.
(gg)    The Subscriber has read carefully and understands the privacy statement
of the Partnership attached hereto as Annex C.
(hh)        The Subscriber is not subscribing for the Interest as a result of
(a) any advertisement, article, notice or other communication published in any
newspaper, magazine





--------------------------------------------------------------------------------





or similar media or broadcast over television, radio or the internet, in each
case, relating to the Partnership or (b) any seminar or meeting whose attendees,
including the Subscriber, have been invited by any general solicitation or
general advertising related to the Partnership.
(ii)        The foregoing representations, warranties and agreements shall
survive the Closing Date applicable to the Subscriber.
8.    Unless otherwise agreed by the General Partner in writing, the Subscriber
shall, to the fullest extent permitted by applicable law, indemnify each
Indemnified Party and the Partnership against any losses, claims, damages or
liabilities to which any of them may become subject in any capacity in any
action, proceeding or investigation arising out of or based upon any false
representation or warranty, or breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber herein, or in any other
document furnished to the General Partner or the Partnership by the Subscriber
in connection with the offering of the Interests. The Subscriber shall reimburse
each Indemnified Party and the Partnership for legal and other expenses
(including, without limitation, the cost of any investigation and preparation)
as they are incurred in connection with any such action, proceeding or
investigation (whether incurred between any Indemnified Party or the Partnership
and the Subscriber, or between any Indemnified Party or the Partnership and any
third party). The reimbursement and indemnity obligations of the Subscriber
under this Section 8 shall survive the Closing Date applicable to the Subscriber
and shall be in addition to any liability which the Subscriber may otherwise
have (including, without limitation, liabilities under the Partnership
Agreement), and shall be binding upon and inure to the benefit of any
successors, assigns, heirs, estates, executors, administrators and personal
representatives of any Indemnified Party and the Partnership. The parties hereto
intend that each Indemnified Party be entitled to be indemnified under this
Subscription Agreement, and have the right to enforce such indemnification as
though they were parties hereto. Except with respect to each Indemnified Party
under this Section 8, a person who is not a party to this Subscription Agreement
shall not have any rights under the Contracts (Rights of Third Parties) Law,
2014 (as amended) to enforce any term of this Subscription Agreement.
Notwithstanding any other provision of this Subscription Agreement, including
the foregoing, the consent of or notice to any person who is not a party to this
Subscription Agreement shall not be required for any termination, rescission or
agreement to any variation, waiver, assignment, novation, release or settlement
under this Subscription Agreement at any time.
9.    The Subscriber acknowledges that it may be required to provide certain
information as necessary for the Partnership, any Parallel Fund, any Alternative
Investment Vehicle, Intermediate Entity, Portfolio Company or any affiliated
entities of the foregoing to enter into, maintain, or otherwise comply with, any
agreement contemplated by FATCA (as defined in the Partnership Agreement) or
satisfy any requirements imposed by FATCA. By becoming a Limited Partner, the
Subscriber further acknowledges and agrees that the Subscriber shall promptly
notify the General Partner if there is any change of circumstances that renders
the information furnished in this Subscription Agreement in respect of FATCA
incorrect. The Subscriber agrees to provide to the General Partner or its
agents, upon request, any documentation or other information regarding the
Subscriber and its beneficial owners that the General Partner or its agents may
require from time to time in connection with the Partnership’s obligations
under, and compliance with, applicable laws and regulations including, but not
limited to FATCA. By executing this Subscription Agreement, the Subscriber
waives any provision under the laws and regulations of any jurisdiction that
would, in the absence of such waiver, prevent or inhibit the Partnership’s
compliance with applicable law as described in this paragraph including, but not
limited to preventing (i) the Subscriber from providing any requested
information or documentation, or (ii) the





--------------------------------------------------------------------------------





disclosure by the General Partner or its agents of the provided information or
documentation to applicable governmental or regulatory authorities.
10.    Neither this Subscription Agreement nor any provisions hereof shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.
11.    This Subscription Agreement is not transferable or assignable by the
Subscriber. This Subscription Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. If the
Subscriber is more than one person, the obligation of the Subscriber shall be
joint and several, and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and its successors and assigns.
12.    This Subscription Agreement and the other agreements or documents
referred to herein or in the Partnership Agreement (including any Side Letter)
contain the entire agreement of the parties, and there are no representations,
covenants or other agreements except as stated or referred to herein and in such
other agreements or documents. In the event of a conflict between the terms of
this Subscription Agreement, on the one hand, and the terms of the Partnership
Agreement or the Side Letter (if applicable), the terms of the Partnership
Agreement or the Side Letter, as applicable, shall control. The signature page
to this Subscription Agreement may be executed in several counterparts with the
same effect as if the parties executing the several counterparts had all
executed one counterpart.
13.    This Subscription Agreement and all claims or causes of action that may
be based upon, arise out of or related to this Subscription Agreement and the
negotiation, execution or performance of this Subscription Agreement (including
any claim or cause of action based upon or arising out of or related to any
representation or warranty made in or in connection with this Subscription
Agreement or as an inducement to enter into this Subscription Agreement) shall
be governed by and construed and enforced in accordance with the laws of the
Cayman Islands, without giving effect to any choice or conflict of law provision
or rule (whether in the Cayman islands or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the Cayman
Islands. In furtherance of the foregoing, the law of the Cayman Islands will
control even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply. To the fullest extent permitted by law, unless otherwise
agreed by the General Partner in writing, in the event of any dispute arising
out of or relating to this Subscription Agreement, or the negotiation, execution
or performance of this Subscription Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Subscription Agreement or as an inducement to
enter into this Subscription Agreement), the parties hereto consent and submit
to the courts of the State of New York located in New York County or the United
States District Court for the Southern District of New York, to the extent
subject matter jurisdiction exists therefor, and the parties irrevocably submit
to the exclusive jurisdiction of each of those courts in respect of any such
action or proceeding. The Subscriber hereby waives as a defense that any such
action, suit or proceeding brought in such courts has been brought in an
inconvenient forum or that the venue thereof may not be appropriate and,
furthermore, agree that venue in the State of New York for any such action, suit
or proceeding is appropriate. UNLESS OTHERWISE AGREED BY THE GENERAL PARTNER IN
WRITING, TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES ARISING UNDER OR IN CONNECTION WITH THIS SUBSCRIPTION
AGREEMENT. Notwithstanding the foregoing, a





--------------------------------------------------------------------------------





Subscriber which is a Governmental Plan and which has provided the General
Partner, prior to the date of its admission as a Subscriber, with a certificate
of an officer of its plan administrator stating that such an irrevocable
submission to jurisdiction or waiver, as the case may be, would constitute a
violation of applicable law or regulation shall not be deemed to have made such
an irrevocable submission or waiver, as the case may be.
14.    The Partnership, the General Partner and/or the Manager may provide the
Subscriber (or its designated agents) (a) statements, reports and other
communications relating to the Partnership and/or the Subscriber’s investment in
the Partnership, annual and other updates of the Partnership’s consumer privacy
policies and procedures and (b) all communications relating to the General
Partner and the Manager (including the Manager’s Form ADV, Part 2, privacy
policy and any other communication required under the Advisers Act or otherwise)
(collectively, the “Partnership Information”) in electronic form, such as
e-mail, in lieu of or in addition to sending such communications as hard copies
via fax or mail. E-mail messages are not secure and may contain computer viruses
or other defects, may not be accurately replicated on other systems, or may be
intercepted, deleted or interfered with without the knowledge of the sender or
the intended recipient. The Partnership, the General Partner and the Manager
make no warranties in relation to these matters. The General Partner and the
Manager reserve the right to intercept, monitor and retain e-mail messages to
and from its systems as permitted by applicable law. If the Subscriber has any
doubts about the authenticity of an email purportedly sent by the Partnership,
the General Partner or the Manager, the Subscriber is required to contact the
purported sender immediately.
15.    Any term or provision of this Subscription Agreement that is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms or provisions of this Subscription
Agreement or affecting the validity or unenforceability of any of the terms or
provisions of this Subscription Agreement in any other jurisdiction.
16.    The Subscriber hereby constitutes and appoints the General Partner as its
true and lawful representative and attorney-in-fact, in its name, place and
stead to make, execute, sign and file the Partnership Agreement, any amendments
thereto required in order to effectuate any change in the membership of the
Partnership or pursuant to the terms of the Partnership Agreement and all such
other instruments, documents and certificates which may from time to time be
required by the laws of the Cayman Islands, the United States of America, or any
state, or any political subdivision or agency thereof, to effectuate, implement
and continue the valid and subsisting existence of the Partnership or to
dissolve the Partnership. If at any time the power of attorney granted pursuant
to this Section 16 or Section 11.2 of the Partnership Agreement is deemed to be
invalid for any reason, the Subscriber agrees to execute and deliver to the
General Partner, within ten (10) calendar days after receipt of a request
therefor, any documents necessary to grant the General Partner the powers of
attorney contemplated in this Section 16 or Section 11.2 of the Partnership
Agreement. The power of attorney granted hereby is intended to secure an
interest in property and, in addition, the obligation of the Subscriber
hereunder, is irrevocable and shall (i) survive and not be affected by the
subsequent dissolution, incapacity, disability, death, termination or bankruptcy
of the Subscriber granting the same or the transfer of all or any portion of the
Subscriber’s interest in the Partnership and (ii) extend to the Subscriber’s
successors, assigns and legal representatives.
By executing the signature pages to this Subscription Agreement, the Subscriber
agrees to be bound by the foregoing.





--------------------------------------------------------------------------------






SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT, PROSPECTIVE INVESTOR QUESTIONNAIRE
AND ANTI-MONEY LAUNDERING SUPPLEMENT
This page constitutes the signature page for the Subscription Agreement, the
Prospective Investor Questionnaire and the Anti-Money Laundering Supplement
relating to the offering of Interests in the Partnership. Execution of this
signature page constitutes execution of the Subscription Agreement, the
Prospective Investor Questionnaire and the Anti-Money Laundering Supplement.
IN WITNESS WHEREOF, the Subscriber has executed and unconditionally delivered
this Subscription Agreement, Prospective Investor Questionnaire and Anti-Money
Laundering Supplement as a deed this 3rd day of March, 2017.
 
 
$10,000,000
 
 
Capital Commitment Applied For
 
 
 
 
 
In the presence of:
 
Tudor Insurance Company
 
 
Name of Prospective Investor (print or type)
/s/ Gene Hammoud
 
 
 
 
Signature of Witness
 
By:
 
 
 
(Signature, if individual)
Name: Gene Hammoud
 
 
 
 
 
 
By:
/s/ Gerald Ayash
Address: 300 Kimball Drive, Suite
 
 
(Signature, if executing on behalf of entity)
500, Parsippany, NJ 07054
 
Name:
Gerald Ayash
 
 
Title:
Senior VP & CFO

By initialing in the space at the right, the Subscriber represents that it is
a/an:
Benefit Plan Investor (as defined in the Partnership Agreement)
 
 
Initial here
BHC Partner (as defined in the Partnership Agreement)
 
 
Initial here
CAI Limited Partner (as defined in the Partnership Agreement)
 
 
Initial here
ERISA Partner (as defined in the Partnership Agreement)
 
 
Initial here
FOIA Limited Partner (as defined in the Partnership Agreement)
 
 
Initial here
Governmental Plan (as defined in the Partnership Agreement)
 
 
Initial here
Regulated Plan Partner (as defined in the Partnership Agreement)
 
 
Initial here
Electing Partner (as defined in the Partnership Agreement)
 
 
Initial here




